i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00033-CR

                                         Jose Luis ALONZO,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1992-CR-2181
                            Honorable Raymond Angelini, Judge Presiding

Opinion by:       Alma L. López, Chief Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

AFFIRMED

           Jose Luis Alonzo pled guilty to capital murder pursuant to a plea bargain agreement and was

sentenced to life imprisonment. Alonzo appeals the trial court’s order denying his motion for post-

conviction DNA testing. Alonzo’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Counsel provided Alonzo with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State, 954
                                                                                       04-08-00033-CR

S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). Alonzo did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No substitute counsel

will be appointed. Should Alonzo wish to seek further review of this case by the Texas Court of

Criminal Appeals, Alonzo must either retain an attorney to file a petition for discretionary review

or Alonzo must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the date of either this opinion or the last timely motion for

rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals. See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should comply with

the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.



                                                       Alma L. López, Chief Justice

DO NOT PUBLISH




                                                 -2-